NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WADE ROBERTSON,                                 No. 18-16304

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01724-JD

 v.
                                                MEMORANDUM*
RICHARD A. HONN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Wade Robertson, a disbarred California attorney, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action arising out of his

state bar disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Gilbertson v. Albright, 381 F.3d 965, 982 n.19 (9th Cir. 2004)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(en banc). We affirm.

      The district court properly dismissed Robertson’s claims requesting

injunctive relief arising out of the then-pending California State Bar disciplinary

proceedings as barred by the Younger abstention doctrine because federal courts

are required to abstain from interfering with pending state court proceedings. See

Hirsh v. Justices of Supreme Court of State of Cal., 67 F.3d 708, 712-15 (9th Cir.

1995) (listing the requirements for Younger abstention and dismissing action

arising from state bar disciplinary proceedings as barred by the Younger abstention

doctrine). Contrary to Robertson’s contention, none of the exceptions to the

Younger abstention doctrine apply.

      The district court did not err in declining to consider for reasons of comity

Robertson’s claim seeking to vacate the judgment of sister courts. See FDIC v.

Aaronian, 93 F.3d 636, 639 (9th Cir. 1996) (“Although the registering court has

wide discretion to entertain a challenge to the underlying judgment, such motions

are disfavored. Registering courts generally prefer litigants to bring motions for

postjudgment relief in the rendering court.”); see id. (“Courts of appeal review

with deference a registering court’s decision to defer to the rendering court, if they

review them at all.”).

      Robertson’s, Cartinhour’s and the State Bar defendants’ requests for judicial

notice (Docket Entry Nos. 9, 40, and 46) are granted.


                                          2                                    18-16304
      Robertson’s motion to strike Volume 2 of Cartinhour’s Supplemental

Excerpts of Record (Docket Entry No. 54) is denied.

      Robertson’s motion to file a supplemental brief (Docket Entry No. 63) is

granted in part. The Clerk shall file the supplemental brief submitted at Docket

Entry No. 64. The motion is denied in all other respects.

      Robertson’s motion for reconsideration of the July 31, 2019 clerk order

(Docket Entry No. 70) is denied.

      AFFIRMED.




                                         3                                   18-16304